Title: From Thomas Jefferson to Those Appointed by Lafayette to Remove Horses out of the Route of the Enemy, 15 May 1781
From: Jefferson, Thomas
To: Those Appointed by Lafayette



Sir

There being reason to apprehend that the two hostile Armies under Lord Cornwallis and Genl. Phillips will form a Junction and for that Purpose pass through this State along the Road from Petersburg to Halifax, I instructed the Lieutenants of the Counties lying in that Route to give notice to the Inhabitants to remove all Horses fit for Cavalry within twenty Miles of an Enemy’s Army and all Draught Horses lying in their Front and within the same Distance and, if they fail’d, to take possession of them and send them to the Army within this State.
Time having been now given for the Execution of this Business lest there should be a Failure in the People or in the County Lieutenants you are hereby authorized to proceed and to take such Horses described as aforesaid as you shall find within the Limits specified, and moreover to proceed along the whole Route from Petersburg to Halifax as far as it lies within this Commonwealth and to require a Removal of all such Horses within twenty Miles of that Route and on Failure of the Owners to comply with your  Requisition within a short and reasonable Time to take such Horses and retain them either for Public Service or to be returned to the Owners as shall be hereafter directed. Should the Route of the Enemy be different from that expected as before mentioned, you will be pleased to do in the Vicinities of that Route what is prescribed before as to the other, for all of which this shall be your Warrant. Given under my hand and the Seal of the Commonwealth at Richmond this 15th. Day of May 1781.

Thomas Jefferson

